02-12-089-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00089-CV
 
 



IN THE INTEREST OF S.N.P., A CHILD


 


 



                                                                                                                             
 



 
 


 


 



 
                                                                                                                             
------------
FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
------------
MEMORANDUM OPINION[1]
------------
Appellant has attempted to appeal the trial court’s January
9, 2012 child support modification order.  We notified appellant of our concern
that we lacked jurisdiction over the appeal because the trial court clerk had
informed us that the trial judge had not signed an order, and we informed
appellant that because it appeared that there was no final judgment or order
subject to appeal, her notice of appeal appeared to be premature.  See
Tex. R. App. P. 26.1, 27.1(a).
We also informed appellant that the parties would have
until March 27, 2012, to correct the defect in the record by furnishing this
court a signed copy of the order appellant seeks to appeal.  And we warned that
if no order had been signed and furnished by that time, we would dismiss the
appeal for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
As of April 20, 2012, we have received no signed
order.  Therefore, we dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).
 
                                                                             PER
CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.         
 
DELIVERED:  May 3, 2012




[1]See
Tex. R. App. P. 47.4.